Case 5:20-cv-10829-JEL-APP ECF No. 8, PageID.121 Filed 04/02/20 Page 1 of 30




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF MICHIGAN

  JANET MALAM,
                                Plaintiff,
                      - against -
  REBECCA ADDUCCI, in her official capacity as
  Detroit District Director of U.S. Immigration &
  Customs Enforcement; MATTHEW T.
  ALBENCE, in his official capacity as Deputy
  Director and Senior Official Performing the Duties
  of the Director of the U.S. Immigration &
  Customs Enforcement; CHAD WOLF, in his
  official capacity as Acting Secretary, U.S.          No. 2:20-cv-10829-JEL-APP
  Department of Homeland Security; WILLIAM P.
  BARR, in his official capacity as Attorney
  General, U.S. Department of Justice; U.S.
  IMMIGRATION AND CUSTOMS
  ENFORCEMENT; HEIDI E. WASHINGTON, in
  her capacity of Director of Michigan Department
  of Corrections Calhoun Correctional Center,

                                    Defendants.




    MOTION TO INTERVENE BY NON-PARTIES RUBY BRISELDA
      ESCOBAR AND AMER TOMA AND BRIEF IN SUPPORT
Case 5:20-cv-10829-JEL-APP ECF No. 8, PageID.122 Filed 04/02/20 Page 2 of 30




                           MOTION TO INTERVENE
        Ruby    Briselda    Escobar    and   Amer      Toma   (collectively   the

  “Applicants”), by and through the undersigned counsel, respectfully request

  that they be permitted to intervene as plaintiffs in this action pursuant to

  Federal Rule of Civil Procedure 24. The Applicants seek to intervene as of

  right under Federal Rule of Civil Procedure 24(a) or, in the alternative,

  permissively under Federal Rule of Civil Procedure 24(b).

        In support of this Motion, the Applicants submit the accompanying

  Brief in Support. If intervention is granted, Applicants would expeditiously

  prepare and submit an Amended Complaint/Petition, and motion for a

  temporary restraining order/writ of habeas corpus.

        In accordance with LR 7.1(a), the Applicants’ counsel contacted

  counsel for the parties to seek their consent on this motion to intervene.

  Counsel for Plaintiff has no objection to this motion. Counsel for Defendants

  object to this motion.

        WHEREFORE, the Applicants respectfully request that the Court grant

  this Motion and allow the Applicants to intervene as plaintiffs in this matter.




                                         2
Case 5:20-cv-10829-JEL-APP ECF No. 8, PageID.123 Filed 04/02/20 Page 3 of 30




  Dated: April 2, 2020

  Respectfully submitted,

  /s/ Miriam J. Aukerman
  Miriam J. Aukerman (P63165)

  American Civil Liberties Union          125 Broad Street, 18th Floor
   Fund of Michigan                       New York, New York 10004
  1514 Wealthy Street SE, Suite 260       Telephone: 212-549-2660
  Grand Rapids, MI 49506                  abalakrishnan@aclu.org
  Telephone: 616-301-0930                 mtan@aclu.org
  maukerman@aclumich.org                  ojadwat@aclu.org

  Daniel S. Korobkin (P72842)             My Khanh Ngo*
  Monica C. Andrade (P81921)              ACLU Foundation Immigrants’
  American Civil Liberties Union             Rights Project
   Fund of Michigan                       39 Drumm Street
  2966 Woodward Avenue                    San Francisco, CA 94111
  Detroit, MI 48201                       Telephone: 415-343-0770
  Telephone: 313-578-6824                 mngo@aclu.org
  dkorobkin@aclumich.org

  David C. Fathi*
  Eunice H. Cho*
  American Civil Liberties Union
   Foundation, National Prison
   Project
  915 15th St. N.W., 7th Floor
  Washington, DC 20005
  Telephone: 202-548-6616
  dfathi@aclu.org
  echo@aclu.org

  Anand V. Balakrishnan*
  Michael K.T. Tan*
  Omar C. Jadwat*
  ACLU Foundation Immigrants’
    Rights Project


                                      3
Case 5:20-cv-10829-JEL-APP ECF No. 8, PageID.124 Filed 04/02/20 Page 4 of 30




PAUL, WEISS, RIFKIND, WHARTON &
GARRISON LLP

/s/ Jeannie S. Rhee_____________
Jeannie S. Rhee
Mark F. Mendelsohn*
Rachel M. Fiorill*
Peter E. Jaffe
2001 K Street NW
Washington, D.C. 20006-1047
Telephone: 202-223-7300
Facsimile: 202-223-7420
jrhee@paulweiss.com
mmendelsohn@paulweiss.com
pjaffe@paulweiss.com
rfiorille@paulweiss.com

Jonathan M. Silberstein-Loeb*
1285 Avenue of the Americas
New York, N.Y. 10019-6064
Telephone: 212-373-3000
Facsimile: 212-757-3990
jsilberstein-loeb@paulweiss.com

Attorneys for Proposed
Intervenor-Plaintiffs

* Application for admission forthcoming




                                          4
Case 5:20-cv-10829-JEL-APP ECF No. 8, PageID.125 Filed 04/02/20 Page 5 of 30




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN


JANET MALAM,
                              Plaintiff,
                    - against -
REBECCA ADDUCCI, in her official capacity as
Detroit District Director of U.S. Immigration &
Customs Enforcement; MATTHEW T.
ALBENCE, in his official capacity as Deputy
Director and Senior Official Performing the Duties
of the Director of the U.S. Immigration &
Customs Enforcement; CHAD WOLF, in his
official capacity as Acting Secretary, U.S.          No. 2:20-cv-10829-JEL-APP
Department of Homeland Security; WILLIAM P.
BARR, in his official capacity as Attorney
General, U.S. Department of Justice; U.S.
IMMIGRATION AND CUSTOMS
ENFORCEMENT; HEIDI E. WASHINGTON, in
her capacity of Director of Michigan Department
of Corrections Calhoun Correctional Center,

                                  Defendants.




  BRIEF IN SUPPORT OF NON-PARTIES RUBY BRISELDA ESCOBAR
           AND AMER TOMA’S MOTION TO INTERVENE
Case 5:20-cv-10829-JEL-APP ECF No. 8, PageID.126 Filed 04/02/20 Page 6 of 30




                                        TABLE OF CONTENTS

                                                                                                               Page
INTRODUCTION .................................................................................................... 1

BACKGROUND ...................................................................................................... 3

DESCRIPTION OF APPLICANTS FOR INTERVENTION.................................. 6

ARGUMENT ............................................................................................................ 9

I.       THE APPLICANTS ARE ENTITLED TO INTERVENE AS OF
         RIGHT UNDER RULE 24(a)(2).................................................................... 9
         A.       The Applicants’ Motion is Timely. ...................................................... 9
         B.       The Applicants Have a Substantial Legal Interest in the Case. ......... 10

         C.       The Applicants’ Ability to Protect their Interests Will be
                  Impaired Absent Intervention............................................................. 13
         D.       Ms. Malam Inadequately Represents the Applicants’ Interest. ......... 16

II.      IN THE ALTERNATIVE, THIS COURT SHOULD PERMIT THE
         APPLICANTS TO INTERVENE UNDER RULE 24(b)(1)(B). ................. 17

CONCLUSION ....................................................................................................... 19




                                                          ii
Case 5:20-cv-10829-JEL-APP ECF No. 8, PageID.127 Filed 04/02/20 Page 7 of 30




                                    INDEX OF AUTHORITIES

                                                                                                         Page(s)

CASES
ACLU of Michigan v. Trinity Health Corp. et al.,
  No. 15-12611, 2016 WL 922950 (E.D. Mich. Mar. 10, 2016).....................18, 19
Ams. United for Separation of Church & State v. City of Grand
  Rapids,
  922 F.2d 303 (6th Cir. 1990) ..............................................................................14
Bradley v. Milliken,
   828 F.2d 1186 (6th Cir. 1987) ............................................................................11

Coalition to Defend Affirmative Action v. Granholm,
  240 F.R.D. 368 (E.D. Mich. 2006) .....................................................................13
DeShaney v. Winnebago County Dept. of Soc. Servs.,
  489 U.S. 189 (1989) ............................................................................................11
EEOC v. Guardsmark, LLC,
  No. 2:13-cv-15229, 2014 WL 12724973 (E.D. Mich. June 5, 2014)................... 1
Grubbs v. Norris,
  870 F.2d 343 (6th Cir. 1987) ..............................................................................15
Grutter v. Bollinger,
  188 F.3d 394 (6th Cir. 1999) ............................................................10, 12, 16, 17
Helling v. McKinney,
  509 U.S. 25 (1993) ..........................................................................................7, 11
Kirsch v. Dean,
   733 Fed. App’x 268 (6th Cir. 2018) ..................................................................... 9
Lauve v. Winfrey,
  No. 17-cv-12726, 2017 WL 6032549 (E.D. Mich. Dec. 6, 2017)........................ 1

League of Women Voters of Michigan v. Johnson,
   902 F.3d 572 (6th Cir. 2018) ........................................................................18, 19


                                                        iii
Case 5:20-cv-10829-JEL-APP ECF No. 8, PageID.128 Filed 04/02/20 Page 8 of 30


                                        INDEX OF AUTHORITIES
                                               (cont’d)

                                                                                                           Page(s)

Linton v. Comm’r of Health & Env’t,
   973 F.2d 1311 (6th Cir. 1992) ............................................................................15

Meriwether v. Trustees of Shawnee State Univ.,
  No. 18-00753, 2019 WL 2052110 (S.D. Ohio May 9, 2019).......................14, 15

Michigan State AFL-CIO v. Miller,
  103 F.3d 1240 (6th Cir. 1997) .....................................................................passim

Midwest Realty Mgmt. Co. v. City of Beavercreek,
  93 F. App’x 782 (6th Cir. 2004) .........................................................................13

Ne. Oh. Coalition for Homeless v. Blackwell,
   467 F.3d 999 (6th Cir. 2006) ........................................................................14, 15

Priorities USA v. Benson,
   No. 19-13188, 2020 WL 1433852 (E.D. Mich. Mar. 24, 2020).........................19
Schmid v. Bui,
   No. 19-cv-01663, 2020 WL 377821 (N.D. Ohio Jan. 22, 2020) ........................15
Tarazi v. Oshry,
   No. 10-cv-00793, 2011 WL 1326271 (S.D. Ohio Apr. 4, 2011)........................12
Usery v. Brandel,
  87 F.R.D. 670 (W.D. Mich. 1980) ......................................................................12
United States v. Griswold, Inst., Inc.,
  No. 85-00752, 1989 WL 16587 (N.D. Ohio Oct. 31, 1989) ..............................12

United States. v. Michigan,
  424 F.3d 438 (6th Cir. 2005) ..............................................................................17

Zadvydas v. Davis,
  533 U.S. 678 (2001) ............................................................................................11

STATUTES
Fed. R. Civ. Proc. 24 .........................................................................................passim



                                                         iv
Case 5:20-cv-10829-JEL-APP ECF No. 8, PageID.129 Filed 04/02/20 Page 9 of 30




         Ruby       Briselda   Escobar   and   Amer   Toma    (collectively   the

  “Applicants”), by and through the undersigned counsel, respectfully submit

  this memorandum of law in support of their motion to intervene as plaintiffs

  in this action.

                                 INTRODUCTION
         The Applicants move to intervene in Plaintiff Janet Malam’s request

  for declaratory relief that Defendants’ continued immigration-related

  detention of individuals at increased risk of a severe case of COVID-19

  violates the Due Process Clause. The Applicants neither seek to intervene in,

  nor delay in any way, Ms. Malam’s request for a TRO or other immediate

  relief, which are of the utmost urgency and should be granted forthwith.1




  1
      These papers on their own make abundantly clear the nature of the
      Applicants’ claims, but the Applicants are aware of the requirement
      under Fed. R. C. Proc. 24(c) to provide a pleading that sets out the claim
      or defense for which intervention is sought. The majority of circuits,
      including the 6th Circuit, take a “lenient approach to the procedural
      requirements of Rule 24(c)” and “courts often rule that ‘inconsequential
      procedural noncompliance with the requirements of Rule 24 should be
      excused.’” EEOC v. Guardsmark, LLC, No. 2:13-cv-15229, 2014 WL
      12724973, at *2 (E.D. Mich. June 5, 2014) (quoting Providence Baptist
      Church v. Hillandale Comm., Ltd., 425 F.3d 309, 314 (6th Cir. 2005));
      accord Lauve v. Winfrey, No. 17-cv-12726, 2017 WL 6032549, at *1
      (E.D. Mich. Dec. 6, 2017). Because of the very tight timeline, and the
      urgency of the Applicants’ circumstances, it was impossible to assemble
      a pleading to file with this motion, but the Applicants will file one as
      soon as possible after permission to intervene is granted.

                                          1
Case 5:20-cv-10829-JEL-APP ECF No. 8, PageID.130 Filed 04/02/20 Page 10 of 30




          The Applicants have a significant interest in Ms. Malam’s request for

   declaratory relief on behalf of individuals who are being held by U.S.

   Immigration and Customs Enforcement (ICE) at the Calhoun County

   Correctional Center in Michigan and who are at increased risk of contracting

   COVID-19, “including all people over fifty years old and persons of any age

   with underlying medical conditions.” ECF 1 at 17.

          The Applicants, like Ms. Malam, are being held in civil immigration

   detention by ICE at Calhoun County Correctional Center. Like Ms. Malam,

   the Applicants are, by virtue of their pre-existing medical conditions,

   particularly vulnerable to serious illness or death if infected by COVID-19,

   and they face a heightened risk of contracting the virus unless they are

   released immediately. Like Ms. Malam, the Applicants seek immediate

   release, with appropriate precautionary public health measures, on the ground

   that their continued detention violates the Due Process Clause. And, like Ms.

   Malam, the Applicants will be seeking declaratory relief that Defendants’

   continued detention of individuals at increased risk of a severe case of

   COVID-19 violates the Due Process Clause.2


   2
       The Applicants seek to intervene in the instant case because they, like
       Ms. Malam, are detained in the Calhoun County Correctional
       Center. The Applicants recognize that there several other emergency
       habeas cases have been filed in this district, which reflects the exigency
       of the COVID-19 crisis. But any objection to Applicants’ motion on that
                                          2
Case 5:20-cv-10829-JEL-APP ECF No. 8, PageID.131 Filed 04/02/20 Page 11 of 30




         This motion to intervene is timely, the Applicants have a substantial

   legal interest in the subject matter of the pending action, their claims share

   common questions of law and fact with those of Ms. Malam, their ability to

   protect their interest in the absence of intervention may be impaired by the

   disposition of the action, and Ms. Malam cannot on her own adequately

   represent their interest in the declaratory relief she seeks. The Applicants are

   therefore entitled to intervene as of right under Federal Rule of Civil

   Procedure 24(a)(2). In the alternative, the Court should permit the Applicants

   to intervene under Federal Rule of Civil Procedure 24(b)(1)(B). For these

   reasons, and for the reasons explained further below, the Court should grant

   the Applicants’ motion to intervene with respect to Ms. Malam’s request for

   declaratory relief.

                                 BACKGROUND
         Ms. Malam has already explained to the Court (see ECF 1), and it is

   now a matter of public record, that the novel coronavirus that causes COVID-

   19 has led to a global pandemic the likes of which has not been seen for over

   a hundred years. In only a few months, at least 900,306 people worldwide



      basis is meritless: the fact that there are numerous cases already is not a
      reason to tax further scarce judicial resources by denying intervention
      here, so that there will be even more cases before even more judges
      resulting in even more inefficiency.

                                          3
Case 5:20-cv-10829-JEL-APP ECF No. 8, PageID.132 Filed 04/02/20 Page 12 of 30




   have been diagnosed with the disease, and over 45,693 of those people have

   died.3 Many of the people who have died were elderly or suffered from pre-

   existing medical conditions. These are the two populations that are most

   likely either to suffer serious illness or to die from the disease. There is no

   vaccine, there is no known cure, and no one is immune from contracting the

   disease. To combat the spread of the coronavirus, the federal government and

   state governments across the United States have urged at least 294 million

   people throughout the country to stay at home to avoid contact with other

   people.4 The federal and state governments have taken these extraordinary

   steps because the only known effective measures to reduce the spread of

   contagion are social distancing and improved hygiene.

          For individuals held in correctional facilities it is virtually impossible

   to engage in the necessary social distancing and follow the hygiene practices

   required to mitigate the risk of transmission. In Michigan, all ICE detainees

   are held in local jails, including the Calhoun County Correctional Center.


   3
       WHO, Coronavirus Disease (COVID-19) Outbreak Situation (last
       accessed Apr. 2, 2020), available at
       https://www.who.int/emergencies/diseases/novel-coronavirus-2019.
   4
       Sarah Mervosh, Denise Lu & Vanessa Swales, See Which States and
       Cities Have Told Residents to Stay at Home, N.Y. Times (last updated
       Apr. 2, 2020), https://www.nytimes.com/interactive/2020/us/coronavirus-
       stay-at-home-order.html.

                                          4
Case 5:20-cv-10829-JEL-APP ECF No. 8, PageID.133 Filed 04/02/20 Page 13 of 30




   People in civil immigration detention are confined to small spaces with large

   groups of people in which they eat, sleep, and live every day, all day in close

   proximity. People confined to small spaces with large groups are more likely

   to contract COVID-19, as already evidenced by the rapid spread of the virus

   in cruise ships and nursing homes.

         The enormity of the dangers faced by people in detention facilities has

   become self-evident as more of them are testing positive for COVID-19 with

   each passing day. For these reasons, leading public health experts have

   recommended releasing from custody people who are most vulnerable to

   COVID-19. Governor Gretchen Whitmer has authorized enhanced early-

   release for county jails, local lockups, and juvenile detention centers.5

   Similarly, Chief Justice Bridget M. McCormack and Sheriff Matt Saxton

   encouraged judges and sheriffs to do all they can to reduce and suspend jail

   sentences.6




   5
       See Executive Order No. 2020-29 (dated Apr. 26, 2020), available at
       https://www.michigan.gov/whitmer/0,9309,7-387-90499_90705-523422-
       -,00.html.
   6
       See Joint Statement (Mar. 26, 2020), available at
       https://courts.michigan.gov/News-
       Events/press_releases/Documents/CJ%20and%20MSA%20Joint%20Stat
       ement%20draft%202%20%28003%29.pdf.

                                         5
Case 5:20-cv-10829-JEL-APP ECF No. 8, PageID.134 Filed 04/02/20 Page 14 of 30




          Owing to pre-existing health conditions, Ms. Malam is particularly

   vulnerable to serious illness or death if infected by COVID-19 and she is

   currently in civil immigration detention at the Calhoun Correctional Center.

   By her emergency petition for writ of habeas corpus and complaint for

   declaratory and injunctive relief, Ms. Malam asks the Court to vindicate her

   constitutional rights. See ECF 1. In her complaint for declaratory and

   injunctive relief, Ms. Malam seeks, among other things, a declaration “that

   Defendants’ continued detention . . . of individuals at increased risk” of

   COVID-19, “including all people over fifty years old and persons of any age

   with underlying medical conditions . . . violates the Due Process Clause.”

   ECF 1 at 17. As explained further below, Ms. Malam’s request for declaratory

   relief, in which the Applicants seek to intervene, bears directly on the

   Applicants’ legal interests.

          DESCRIPTION OF APPLICANTS FOR INTERVENTION
          In keeping with the declaratory relief Ms. Malam seeks, the Applicants

   have underlying medical conditions that lead to a high risk of serious COVID-

   19 infection. 7   If they continue to be detained at the Calhoun County


   7
       The underlying medical conditions that lead to a high risk of serious
       COVID-19 infection include, but are not limited to, blood disorders, such
       as sickle cell disease or taking blood thinners; chronic kidney disease;
       chronic liver disease, including cirrhosis and chronic hepatitis; cancer or
       cancer treatments; organ or bone marrow transplant; individuals taking
                                          6
Case 5:20-cv-10829-JEL-APP ECF No. 8, PageID.135 Filed 04/02/20 Page 15 of 30




   Correctional Center during the current outbreak of COVID-19, they face a

   danger that is “so grave that it violates contemporary standards of decency to

   expose anyone unwillingly to such a risk” and violates their constitutional

   right to safety in government custody. Helling v. McKinney, 509 U.S. 25, 36

   (1993).

         Applicant Ruby Briselda Escobar is a citizen of El Salvador who has

   been detained by ICE at the Calhoun County Correctional Center since

   November 2018, for approximately a year and a half. Ms. Escobar is 30 years

   old and suffers from a brain aneurysm, which manifests with feelings of

   vertigo, brain fog, dizziness, nausea and vomiting, inability to speak, double

   vision, and headaches. Ms. Escobar also suffers from a congenital heart

   murmur, which may have developed into heart disease. She experiences loss

   of feeling in her fingers and face and she experiences weakness in her limbs,

   heavy sweating, difficulty breathing, and chest pains. Prior to detention, Ms.



      immunosuppressant medications; HIV or AIDS; current or recent
      pregnancy in the last two weeks; diabetes; inherited metabolic disorders
      and mitochondrial disorders; heart disease, including coronary artery
      disease, congenital heart disease, and heart failure; lung disease,
      including asthma and COPD (chronic bronchitis or emphysema);
      neurological and neurologic development conditions such as cerebral
      palsy, epilepsy (seizure disorders), stroke, intellectual disability,
      moderate to severe developmental delay, muscular dystrophy, or spinal
      cord injury; severe obesity (body mass index [BMI] of 40 or higher); and
      any other condition or treatment that weakens the immune response.

                                         7
Case 5:20-cv-10829-JEL-APP ECF No. 8, PageID.136 Filed 04/02/20 Page 16 of 30




   Escobar took medication to treat symptoms of both conditions; however,

   while in detention Ms. Escobar is not receiving regular medical treatment

   from a licensed physician. Ms. Escobar shares a cell with five additional

   female detainees who utilize bunk-style cots. As a consequence, she is at high

   risk for severe illness or death if she contracts COVID-19.

         Applicant Amer Toma is a citizen of Iraq who has been detained by

   ICE at Calhoun County Correctional Center since February 2020. He is 55

   years old. For seven years following his arrival in the United States as a

   refugee, Mr. Toma received supplemental security income disability benefits.

   He suffers from hypotension. Hypotension has been linked to a higher

   susceptibility and mortality rate for COVID-19. Mr. Toma was hospitalized

   two years ago for prostate issues, he currently has blood in his stool, and his

   doctor has advised that he should be tested for cancer. In addition, Mr. Toma

   has three bullets lodged in his body. He is currently confined to a wheelchair

   because of pain from these bullets. The bullets have caused infection and put

   Mr. Toma at increased risk of infection. Mr. Toma’s age and medical

   conditions make it likely that his immune system may be compromised,

   placing him at high risk of severe illness or death if he contracts COVID-19.




                                         8
Case 5:20-cv-10829-JEL-APP ECF No. 8, PageID.137 Filed 04/02/20 Page 17 of 30




                                     ARGUMENT

      I.        THE APPLICANTS ARE ENTITLED TO INTERVENE AS
                OF RIGHT UNDER RULE 24(a)(2).
           A non-party has a right to intervene in an action when: (1) the

   application to intervene is timely; (2) the applicant has a substantial legal

   interest in the subject matter of the pending litigation; (3) the applicant’s

   ability to protect that interest in the absence of intervention may be impaired

   by disposition of the action; and (4) the parties already before the court do not

   adequately represent that interest. Mich. State AFL-CIO v. Miller, 103 F.3d

   1240, 1245 (6th Cir. 1997); Fed. R. Civ. Proc. 24(a)(2). The Applicants

   satisfy each of these elements.

           A.     The Applicants’ Motion is Timely.
           The Applicants’ motion is undoubtedly timely.          Courts “evaluate

   timeliness in the context of all relevant circumstances and consider the

   following five factors” in determining whether a motion to intervene is timely:

   (1) the stage of the litigation; (2) the purpose for which intervention is sought;

   (3) the length of time preceding the motion during which the potential

   intervenors knew or should have known of their interest in the litigation; (4)

   the prejudice to the original parties due to the potential intervenors’ failure to

   promptly move to intervene; and (5) the existence of unique circumstances

   militating against or in favor of intervention. Kirsch v. Dean, 733 Fed. App’x

                                           9
Case 5:20-cv-10829-JEL-APP ECF No. 8, PageID.138 Filed 04/02/20 Page 18 of 30




   268, 274-75 (6th Cir. 2018). A motion to intervene is “timely as a matter of

   law” if it is filed when the case is “obviously in its initial stage.” Miller, 103

   F.3d at 1245.

         First, the litigation started three days ago, on March 30, 2020, when Ms.

   Malam filed her emergency petition. In the intervening time, the Court has

   not made any rulings. Second, the purpose for which intervention is sought—

   to ensure that the Applicants, because of their continued detention in violation

   of their Due Process rights, are not infected, and possibly killed, by COVID-

   19—could not be more urgent. Third, the Applicants have acted expeditiously

   to intervene in this recently commenced action. Indeed, they filed their

   motion to intervene as soon as possible, and only three days after the initial

   complaint. Fourth, there is no prejudice to the original parties because the

   Applicants promptly moved to intervene in this action. On the contrary, the

   Applicants will be prejudiced if their request for intervention is denied. Fifth,

   there are no unique circumstances that militate against intervention at this

   early stage of the proceeding. Instead, the unusual circumstances that have

   given rise to this case support granting the Applicants’ motion.

         B.     The Applicants Have a Substantial Legal Interest in the
                Case.
         The Sixth Circuit “subscribe[s] to a ‘rather expansive notion of the

   interest sufficient to invoke intervention of right.’” Grutter v. Bollinger, 188

                                          10
Case 5:20-cv-10829-JEL-APP ECF No. 8, PageID.139 Filed 04/02/20 Page 19 of 30




   F.3d 394, 398 (6th Cir. 1999) (quoting Miller, 103 F.3d at 1245). As a result,

   “this court has acknowledged that ‘interest’ is to be construed liberally.”

   Bradley v. Milliken, 828 F.2d 1186, 1192 (6th Cir. 1987).

         The Applicants have a clear and substantial legal interest in the

   declaratory relief Ms. Malam seeks. “[W]hen the State takes a person into its

   custody and holds him there against his will, the Constitution imposes upon it

   a corresponding duty to assume some responsibility for his safety and general

   well-being.” DeShaney v. Winnebago County Dept. of Soc. Servs., 489 U.S.

   189, 199-200 (1989). Immigrant detainees are civil detainees entitled to the

   same Fifth and Fourteenth Amendment due process protections as any other

   pretrial detainee. See Zadvydas v. Davis, 533 U.S. 678, 690 (2001). As a

   result, conditions that would violate the Eighth Amendment are more than

   enough to also violate a civil detainee’s due process rights. See City of Revere

   v. Mass Gen. Hosp., 463 U.S. 239, 244 (1983) (due process affords non-

   convicted detainees protections “‘at least as great as the Eighth Amendment

   protections available to a convicted prisoner’”). Inmates “must be furnished

   with basic human needs, one of which is ‘reasonable safety.’” Helling v.

   McKinney, 509 U.S. at 33 (quoting DeShaney, 489 U.S. at 200). The Supreme

   Court has explicitly recognized that the risk of contracting a communicable




                                         11
Case 5:20-cv-10829-JEL-APP ECF No. 8, PageID.140 Filed 04/02/20 Page 20 of 30




   disease may constitute such an “unsafe, life-threatening condition” that

   threatens “reasonable safety.” Id.

         Ms. Malam’s lawsuit, and the broad declaratory relief she seeks, clearly

   implicates Applicants’ substantial legal interest in avoiding injury and

   protecting their Constitutional rights and ultimately their health and survival.

   See Tarazi v. Oshry, No. 10-cv-00793, 2011 WL 1326271, at *1, 4 (S.D. Ohio

   Apr. 4, 2011) (finding that proposed intervenors had a substantial interest in

   protecting their safety by preventing the public disclosure of their identities

   during discovery); U.S. v. Griswold Inst., Inc., No. 85-00752, 1989 WL

   165876, at *1 (N.D. Ohio Oct. 31, 1989) (listing cases showing that states

   have a parens patriae interest in the safety and well-being of their citizens);

   Usery v. Brandel, 87 F.R.D. 670, 676 (W.D. Mich. 1980) (“It is well-

   established that an applicant has ‘a significant protectable interest’ in rights

   which may be affected by interpretation in a pending case . . . .”); Grutter, 188

   F.3d at 399-400 (finding that prospective minority applicants to the University

   of Michigan had a “direct, substantial, and compelling” legal interest to

   support intervention as of right where the proposed intervenors’ chances of

   gaining admission could be impacted by plaintiffs’ lawsuit).




                                          12
Case 5:20-cv-10829-JEL-APP ECF No. 8, PageID.141 Filed 04/02/20 Page 21 of 30




          C.     The Applicants’ Ability to Protect their Interests Will be
                 Impaired Absent Intervention.
          The Applicants are “so situated that disposing of th[is] action may as a

   practical matter impair or impede th[eir] ability to protect [their] interest” in

   protecting their Due Process rights and preventing further constitutional

   injury. Fed. R. Civ. Proc. 24(a)(2). The Applicants meet the “minimal”

   burden to show that “impairment of [their] substantial legal interest is possible

   if intervention is denied.” Miller, 103 F.3d at 1247; see also Coalition to

   Defend Affirmative Action, Integration and Immigration Rights and Fight for

   Equality by any Means Necessary v. Granholm, 240 F.R.D. 368, 375 (E.D.

   Mich. 2006) (noting that proof of the third element “is not an onerous task”).

          First, the Applicants have an interest in ensuring that the conditions

   they are forced to endure at the Calhoun County Correctional Facility are not

   detrimental to their health and safety. Those interests will be seriously

   impaired if Defendants fail to uphold their constitutional obligations to

   provide adequate protections from the scourge of COVID-19. Plainly, this is

   a sufficient impairment for purposes of Federal Rule of Civil Procedure

   24(a)(2). Indeed, courts have granted intervention as of right in far less

   dangerous circumstances. See e.g. Midwest Realty Mgmt. Co. v. City of

   Beavercreek, 93 F. App’x 782, 784 (6th Cir. 2004) (damage to real property

   interests).

                                          13
Case 5:20-cv-10829-JEL-APP ECF No. 8, PageID.142 Filed 04/02/20 Page 22 of 30




         Second, the Applicants’ claims are time-sensitive. See Ne. Oh.

   Coalition for Homeless and Servs. Emps. Int’l Union, Local 1199 v.

   Blackwell, 467 F.3d 999, 1008 (6th Cir. 2006); Ams. United for Separation of

   Church & State v. City of Grand Rapids, 922 F.2d 303 (6th Cir. 1990);

   Meriwether v. Trustees of Shawnee State Univ., No. 18-00753, 2019 WL

   2052110, at *8 (S.D. Ohio May 9, 2019). The Applicants currently face and

   will continue to face serious harm if their rights are not protected. If the

   Applicants are not permitted to intervene in this action and Defendants are

   able to escape their obligations (whether through litigation or a negotiated

   settlement), the Applicants may not be able to move quickly enough through

   the judicial system to guarantee their health and safety. Even a day’s delay

   substantially increases the risk that the Applicants will contract this harmful

   disease, with detrimental and possibly fatal consequences.

         Third, the Applicants’ ability to protect their interests will be impaired

   if they are forced to file independent lawsuits, rather than being allowed to

   intervene. The filing of new litigation would cause unnecessary and harmful

   delay in a situation in which every hour counts. Concerns of judicial economy

   and swift resolution of disputes counsel that these related matters be addressed

   in this primary lawsuit. Unless the Applicants are heard, a solution to their

   collective problem will be meted out in a fractured, piecemeal fashion, which


                                         14
Case 5:20-cv-10829-JEL-APP ECF No. 8, PageID.143 Filed 04/02/20 Page 23 of 30




   would be unsatisfactory for the litigants and for the Court. See Grubbs v.

   Norris, 870 F.2d 343, 347 (6th Cir. 1987) (finding that judicial economy and

   efficient resolution of disputes warranted intervention); Schmid v. Bui, No.

   19-cv-01663, 2020 WL 377821, at *4 (N.D. Ohio Jan. 22, 2020) (concluding

   that a movant satisfied the impairment prong by showing that its potential

   relief might be compromised absent intervention).

         Fourth, the Applicants stand to suffer considerable harm from the

   precedential effect of this case, including any adverse declaratory ruling, if

   Defendants are successful. See Ne. Oh. Coalition for Homeless, 467 F.3d at

   1008; Linton v. Comm’r of Health & Env’t, 973 F.2d 1311, 1319 (6th Cir.

   1992); Meriwether, 2019 WL 2052110, at *8. The Applicants, like Ms.

   Malam, seek to argue that Defendants have not, and cannot, provide adequate

   protections, commensurate with their Constitutional rights, from the risks of

   COVID-19. Indeed, the Applicants seek virtually the same declaratory relief

   as Ms. Malam, and their ability to seek that relief would be impaired in they

   are not permitted to intervene. If Defendants are successful in resisting these

   claims here, without the Applicants having been heard, the Applicants would

   be impaired in their pursuit of virtually identical relief.




                                           15
Case 5:20-cv-10829-JEL-APP ECF No. 8, PageID.144 Filed 04/02/20 Page 24 of 30




         D.     Ms. Malam Inadequately Represents the Applicants’
                Interest.
         Although Ms. Malam may seek the same relief as the Applicants and

   may make some of the arguments that the Applicants would make, the

   Applicants are differently situated from Ms. Malam, and she does not fully

   represent their interests. A proposed intervenor “is not required to show that

   the representation will in fact be inadequate”; rather, it is “enough to show

   that the existing party who purports to seek the same outcome will not make

   all of the prospective intervenor’s arguments.” Miller, 103 F.3d at 1247. All

   that is required is that the “representation might be inadequate.” Grutter, 188

   F.3d at 400 (emphasis original). Thus, the Sixth Circuit has clearly stated that

   proposed intervenors’ “burden in showing inadequacy is minimal.” Id. at 400.

         Ms. Malam seeks declaratory relief for “all people over fifty years old

   and persons of any age with underlying medical conditions.” ECF 1 at 17.

   The declaration she seeks encompasses and affects the Applicants, but her

   individual petition for habeas corpus and a TRO are specific to her

   circumstance and situation. The Applicants, and others similarly situated who

   are also likely to seek individual relief in the coming days, have a right to

   intervene and advance their arguments as to why they should be entitled to the

   broad declaratory relief that Ms. Malam seeks, not least because the Court’s

   determination bears directly on their constitutional rights, their health, and

                                         16
Case 5:20-cv-10829-JEL-APP ECF No. 8, PageID.145 Filed 04/02/20 Page 25 of 30




   their survival. See Grutter, 188 F.3d at 401 (finding that the district court

   erred in denying a motion to intervene where the proposed intervenors made

   a showing that the original defendant might not raise their arguments).

         In addition, the Applicants, who are represented by the American Civil

   Liberties Union’s Immigrant Rights Project, the American Civil Liberties

   Union National Prison Project, the American Civil Liberties Union Fund of

   Michigan, and Paul, Weiss, Rifkind, Wharton & Garrison, LLP, have access

   to national experts on issues such as the spread of COVID-19 in congregate

   institutional settings. The Applicants can therefore provide the Court with a

   fuller record on which to decide the critical issues at stake in this case,

   particularly with respect to any precedent-setting declaratory relief that may

   impact many individuals other than just Ms. Malam.

   II.   IN THE ALTERNATIVE, THIS COURT SHOULD PERMIT
         THE APPLICANTS TO INTERVENE UNDER RULE
         24(b)(1)(B).
         Alternatively, this Court should permit the Applicants to intervene

   under the permissive intervention provisions of Federal Rule of Civil

   Procedure 24, which provide that “[o]n timely motion, the court may permit

   anyone to intervene who . . . has a claim or defense that shares with the main

   action a common question of law or fact.” Fed. R. Civ. P. 24(b)(1); see also

   U.S. v. Mich., 424 F.3d 438, 445 (6th Cir. 2005). The “decision to grant


                                        17
Case 5:20-cv-10829-JEL-APP ECF No. 8, PageID.146 Filed 04/02/20 Page 26 of 30




   permissive intervention rests with the discretion of the court.” ACLU of Mich.

   v. Trinity Health Corp. et al., No. 15-12611, 2016 WL 922950, at *4 (E.D.

   Mich. Mar. 10, 2016). Even if proposed intervenors “could not intervene as

   of right, they may be permitted to intervene.” Id. (citation omitted); see also

   League of Women Voters of Michigan v. Johnson, 902 F.3d 572, 577 (6th Cir.

   2018).

         As explained above, this motion is timely and there are abundant

   questions of law and fact that are common to the claims of the Applicants and

   Ms. Malam.     The Applicants, who like Ms. Malam are medically frail

   individuals held in the Calhoun County Correctional Center, bring the same

   challenge on the same constitutional grounds concerning the same highly

   infectious disease and the same conditions in the same correctional facility as

   Ms. Malam. Like Ms. Malam, the Applicants seek habeas, injunctive, and

   declaratory relief, which raises the same legal questions.        The factual

   questions at issue, such as questions about the spread of COVID-19 in

   congregate detention environments, are the same.          It would be highly

   inefficient to litigate these same factual issues in multiple cases. An adverse

   decision in Ms. Malam’s case would leave in place practices severely

   detrimental to the health and safety of the Applicants.




                                         18
Case 5:20-cv-10829-JEL-APP ECF No. 8, PageID.147 Filed 04/02/20 Page 27 of 30




         As a result, the interests of the Applicants are directly related to Ms.

   Malam’s claims such that the resolution of questions concerning Defendants’

   conduct will directly impact the Applicants’ constitutional rights, as well as

   their health and safety. For this reason, and because the issues that the

   Applicants raise are not “only peripherally relevant” to Ms. Malam’s claims,

   the Applicants have claims that share with Ms. Malam’s action common

   questions of law and fact. Priorities USA v. Benson, No. 19-13188, 2020 WL

   1433852, at *7 (E.D. Mich. Mar. 24, 2020) (slip op.) (permitting intervention

   in part because proposed intervenors’ interest was “directly related to

   Plaintiffs’ claims”).

         Indeed, the Applicants and Ms. Malam seek to litigate the same

   overarching question: whether the Defendants’ conduct violates detainees’

   constitutional right to safety in government custody. See League of Women

   Voters of Mich., 902 F.3d at 583 (citing 7C Charles Alan Wright & Arthur R.

   Miller, Federal Practice & Procedure § 1911 (3d ed. 1998)); Trinity Health

   Corp., 2016 WL 922950, at *3-4 (permitting movants to intervene because,

   like the plaintiffs and defendants, they sought to litigate the same question).

                                  CONCLUSION
         For the foregoing reasons, the Court should grant the Applicants’

   motion.


                                         19
Case 5:20-cv-10829-JEL-APP ECF No. 8, PageID.148 Filed 04/02/20 Page 28 of 30




   Dated: April 2, 2020

   Respectfully submitted,

   /s/ Miriam J. Aukerman
   Miriam J. Aukerman (P63165)

   American Civil Liberties Union           ACLU Foundation Immigrants’
    Fund of Michigan                           Rights Project
   1514 Wealthy Street SE, Suite 260        125 Broad Street, 18th Floor
   Grand Rapids, MI 49506                   New York, New York 10004
   Telephone: 616-301-0930                  Telephone: 212-549-2660
   maukerman@aclumich.org                   abalakrishnan@aclu.org
                                            mtan@aclu.org
   Daniel S. Korobkin (P72842)              ojadwat@aclu.org
   Monica C. Andrade (P81921)
   American Civil Liberties Union           My Khanh Ngo*
    Fund of Michigan                        ACLU Foundation Immigrants’
   2966 Woodward Avenue                        Rights Project
   Detroit, MI 48201                        39 Drumm Street
   Telephone: 313-578-6824                  San Francisco, CA 94111
   dkorobkin@aclumich.org                   Telephone: 415-343-0770
                                            mngo@aclu.org
   David C. Fathi*
   Eunice H. Cho*
   American Civil Liberties Union
    Foundation, National Prison
    Project
   915 15th St. N.W., 7th Floor
   Washington, DC 20005
   Telephone: 202-548-6616
   dfathi@aclu.org
   echo@aclu.org

   Anand V. Balakrishnan*
   Michael K.T. Tan*
   Omar C. Jadwat*


                                       20
Case 5:20-cv-10829-JEL-APP ECF No. 8, PageID.149 Filed 04/02/20 Page 29 of 30




PAUL, WEISS, RIFKIND, WHARTON &
GARRISON LLP

/s/ Jeannie S. Rhee_____________
Jeannie S. Rhee
Mark F. Mendelsohn*
Rachel M. Fiorill*
Peter E. Jaffe
2001 K Street NW
Washington, D.C. 20006-1047
Telephone: 202-223-7300
Facsimile: 202-223-7420
jrhee@paulweiss.com
mmendelsohn@paulweiss.com
pjaffe@paulweiss.com
rfiorille@paulweiss.com

Jonathan M. Silberstein-Loeb*
1285 Avenue of the Americas
New York, N.Y. 10019-6064
Telephone: 212-373-3000
Facsimile: 212-757-3990
jsilberstein-loeb@paulweiss.com

Attorneys for Proposed
Intervenor-Plaintiffs

* Application for admission forthcoming




                                      21
Case 5:20-cv-10829-JEL-APP ECF No. 8, PageID.150 Filed 04/02/20 Page 30 of 30




                          CERTIFICATE OF SERVICE
      I, Jeannie S. Rhee, certify that on April 2, 2020, I caused a true and correct

copy of the foregoing document to be filed and served electronically via the ECF

system. Notice of this filing will be sent by e-mail to all parties by operation of the

Court’s electronic filing system.


                                        Respectfully submitted,


                                        /s/ Jeannie S. Rhee_________________
                                        Jeannie S. Rhee




                                          22
